IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40562
                         Conference Calendar



MARCO ANTONIO ZAPATA, III,

                                          Petitioner-Appellant,

versus

MICHAEL PURDY, Warden,

                                          Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-98-CV-561
                      --------------------

                          December 14, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Marco Antonio Zapata III (“Zapata”), federal prisoner

# 24879-077, appeals the district court’s denial of his 28 U.S.C.

§ 2241 petition.   He alleges that his due process rights were

violated after a disciplinary hearing officer (“DHO”) found him

in violation of Bureau of Prison (“BOP”) Code # 113A for aiding

another inmate in the possession of marijuana and sanctioned him

with the loss of 41 days’ good-conduct time.   Zapata argues that

there was no evidence to support the DHO’s finding.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40562
                                -2-

     Zapata’s argument fails.    “[P]rison disciplinary proceedings

will be overturned only where there is no evidence whatsoever to

support the decision of the prison officials.”     Reeves v.

Pettcox, 19 F.3d 1060, 1062 (5th Cir. 1994).    “A de novo factual

review is not required.”   Id.    “[T]he requirements of due process

are satisfied if some evidence supports the decision by the

prison disciplinary board to revoke good-time credits.”

Superintendent, Massachusetts Correctional Inst., Walpole v.

Hill, 472 U.S. 445, 455 (1985).    Because some evidence supports

the DHO’s decision to revoke good-time credits, this court

AFFIRMS the district court’s judgment.